DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 16 in the reply filed on April 02, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, it is unclear what the metes and bounds of limitation “a first image having a display mode according to the value relating to elasticity of … and the value of attenuation …, and representing said biological tissue” are. 
First, what is a first image having a display mode? What is this mode? Is this mode a B-mode, Doppler mode and the like? Modes of Ultrasound can be different than 
Second, what’s the scope of “according to”? Every tissue inherently will have its own values of elasticity and attenuation of ultrasound waves due to emitted ultrasound waves. Hence, any images acquired by an ultrasound system inherently are according to these values. So how much weight “according” needs to be?
What’s the scope of “representing said biological tissue”? Would an image that is being displayed according to these values of the biological tissue inherently representing the biological tissue? If it is not inherently, then what would be the scope of “representing”?
In re claims 3-4, what’s a “by a program a data creating function of creating data”? Claim 3 is a run on sentence without any breaks to clearly define each terms. 
How does “a first image” of claim 1 any different than “first image based on a first two D map definite the display mode” of claim 3? What are the metes and bounds of “based on a first two d map” What’s based on? Anything? Registration of two images, similarly, or anything? What exactly is further limiting claim 1?
In re claims 5-6, what are metes and bounds of “when said …, and moreoever the value relating …” are. Similarly, there are two “when” statement. Must all condition be satisfied?
In re claims 7-9, it is unclear what the metes and bounds of the entire claim. For example, nothing in the claim further show how the value of attenuation is calculated or obtained. These claims fail to clearly recite any calculation relationship of first echo, second echo, and third echo with respect to the attenuation. Attenuation in the field of 
In re claim 10, it is unclear what the metes and bounds of the entire claim. What is “that to which”? 
In re claims 11-12, what is “said function” referring to? There are also two functions in claim 1, 3 functions in claim 11. What’s the scope of “performs control? What’s “in a case”? A conditional statement or “in a case”? What is the scope of “correctness”? What’s a precision? Is that a value or something else? 
In re claim 13, claim 11 has an image display control function and claim 1 has a display device. What exactly is “wherein” modifying? Is the “a display mode” different than claim 1’s? 
In re claim 14, it is unclear what the “wherein” is modifying. What’s the scope of “switchably displaying”? If an imaging displaying device displays an image one after another, is that switchably displaying? Or there is a physical switch required on the display? 
In re claim 16, it is unclear what the “wherein” is modifying. It’s a run on sentence that lacks clearly defined scope for each claim limitations. 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US 2017/0224316, hereinafter Shao ‘316) in view of Li et al. (US 2006/0116579, hereinafter Li ‘579).
In re claim 1, Shao ‘316 teaches an ultrasonic diagnostic apparatus comprising: a processor for executing by a program: a first calculating function for, based on a first echo signal of first ultrasound transmitted to biological tissue in a subject to be examined, calculating a value relating to elasticity of said biological tissue (0047, 0051); and a second calculating function for calculating a value (morphology characteristic information) of [attenuation of] ultrasound in said biological tissue (0048-0050); and a display device on which is displayed a first image having a display mode according to the value relating to elasticity of said biological tissue and the value (morphology characteristic information) of [attenuation] in said biological tissue, and representing said biological tissue (0054-0055).
Shao ‘316 fails to teach a second calculating function for calculating a value of attenuation of ultrasound in said biological tissue; a display device on which is displayed a first image having a display mode according to the value relating to elasticity of said biological tissue and the value morphology characteristic information of attenuation in said biological tissue, and representing said biological tissue. 
Li ‘579 teaches a second calculating function for calculating a value of attenuation of ultrasound in said biological tissue (0025-0029); a display device on which is displayed a first image having a display mode according to the value relating to elasticity of said biological tissue (0033-0034) and the value of attenuation in said biological tissue, and representing said biological tissue (0033-0035). Note that B-mode that the B-mode image BI is an image representing morphology of biological tissue, which is an exemplary embodiment of the second image in the present invention.)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Shao ‘316 to include the features of Li ‘579 in order to provide the segmentation information of the object to improve the estimation accuracy. 
In re claim 2, Li ‘579 teaches wherein: said value of attenuation is one value representative of attenuation of ultrasound in a region in said biological tissue corresponding to said first image or is comprised of a plurality of values each calculated for each of a plurality of portions of the region in said biological tissue corresponding to said first image (0033-0035, note that the attenuation coefficients of the object of Li ‘579 could obviously be either regional or object dependent. i.e. different tissue which is different region with different attenuation coefficients) .
In re claims 3-4, Shao ‘316 teaches wherein: said processor executes by a program a data creating function of creating data of said first image based on a first two-dimensional map defining the display mode according to the value relating to elasticity of said biological tissue and the value of [attenuation of] ultrasound in said biological tissue (0054-0055).
Li ‘579 teaches said processor executes by a program a data creating function of creating data of said first image based on a first two-dimensional map (B-mode/morphology characteristic information) defining the display mode according to the that the B-mode image BI is an image representing morphology of biological tissue, which is an exemplary embodiment of the second image in the present invention.)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Shao ‘316 to include the features of Li ‘579 in order to provide the segmentation information of the object to improve the estimation accuracy. 
In re claims 7-9, Li ‘579 teaches wherein: said second calculating function calculates, as the value of attenuation of ultrasound in said biological tissue, an amount of attenuation of the first echo signal of said first ultrasound, that of a second echo signal of second ultrasound transmitted for acquiring a second image representing morphology of said biological tissue, or that of a third echo signal of third ultrasound transmitted for measuring attenuation of ultrasound in said biological tissue (figs. 1-2, 0011, 0017, 0028).

Claims 2, 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao ‘316 and Li ‘579 alone and/or in view of Zwirn (US 2011/0077526, hereinafter Zwirn ‘526).
In re claim 2, Zwirn ‘526 further teaches wherein: said value of attenuation is one value representative of attenuation of ultrasound in a region in said biological tissue 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Shao ‘316 to include the features of Li ‘579 in order to provide the segmentation information of the object to improve the estimation accuracy, and/or include the features of Zwirn ‘526 in order to adaptively optimize the beam forming parameters of the high intensity transducer components.
 In re claim 4, Shao ‘316 teaches wherein: said processor executes by a program a data creating function of creating data of said first image based on a first two-dimensional map defining the display mode according to the value relating to elasticity of said biological tissue and the value of [attenuation of] ultrasound in said biological tissue (0054-0055).
Li ‘579 teaches said processor executes by a program a data creating function of creating data of said first image based on a first two-dimensional map (B-mode/morphology characteristic information) defining the display mode according to the value relating to elasticity of said biological tissue and the value of attenuation of ultrasound in said biological tissue (0033-0035). Note that B-mode imaging is a display mode and B-mode imaging is also a morphology characteristic information of a tissue (note that Applicant has described: [0037] Note that the B-mode image BI is an image representing morphology of biological tissue, which is an exemplary embodiment of the second image in the present invention.)
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Shao ‘316 to include the features of Li ‘579 in order to provide the segmentation information of the object to improve the estimation accuracy. 
In re claim 8, Li ‘579 teaches wherein: said second calculating function calculates, as the value of attenuation of ultrasound in said biological tissue, an amount of attenuation of the first echo signal of said first ultrasound, that of a second echo signal of second ultrasound transmitted for acquiring a second image representing morphology of said biological tissue, or that of a third echo signal of third ultrasound transmitted for measuring attenuation of ultrasound in said biological tissue (figs. 1-2, 0011, 0017, 0028).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao ‘316 and Li ‘579 alone or in view of Zwirn ‘526, and still in view of Honjo et al. (US 2017/0156700, hereinafter Honjo ‘700).
In re claims 5-6, as shown above, Li ‘579 teaches wherein: when said value of attenuation is one value representative of attenuation of ultrasound in the region in said biological tissue corresponding to said first image, [and moreover the value relating to elasticity of said biological tissue is calculated on a pixel-by-pixel basis, said data creating function creates the data of said first image by selecting one of display modes in said two- dimensional map on a pixel-by-pixel basis] (0033-0035, note that the attenuation coefficients of the object of Li ‘579 could obviously be either regional or object dependent. i.e. different tissue which is different region with different attenuation that the B-mode image BI is an image representing morphology of biological tissue, which is an exemplary embodiment of the second image in the present invention.); 
Li ‘579 also teaches when said value of attenuation is comprised of a plurality of values each calculated for each of a plurality of portions of the region in said biological tissue corresponding to said first image, and [moreover the value relating to elasticity of said biological tissue is calculated on a pixel-by-pixel basis, said data creating function creates the data of said first image by selecting a display mode from among display modes in said two-dimensional map on a pixel-by-pixel basis in each of said plurality of portions] (0033-0035, note that the attenuation coefficients of the object of Li ‘579 could obviously be either regional or object dependent. i.e. different tissue which is different region with different attenuation coefficients), wherein said [color] information corresponds to the value of attenuation calculated for each of said plurality of portions and said selected display mode corresponds to said elasticity value (0033-0035). Note that B-mode imaging is a display mode and B-mode imaging is also a morphology characteristic information of a tissue (note that Applicant has described: [0037] Note that the B-mode image BI is an image representing morphology of biological tissue, which is an exemplary embodiment of the second image in the present invention.). But Shao ‘316 teaches: displaying in the gray-scale morphology image the 
Furthermore, Zwirn ‘526 teaches wherein: said value of attenuation is one value representative of attenuation of ultrasound in a region in said biological tissue corresponding to said first image or is comprised of a plurality of values each calculated for each of a plurality of portions of the region in said biological tissue corresponding to said first image (0089-0090, 0102, 0107, 0108, 0109, 0313-0334 etc.). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Shao ‘316 to include the features of Li ‘579 in order to provide the segmentation information of the object to improve the estimation accuracy, and/or include the features of Zwirn ‘526 in order to adaptively optimize the beam forming parameters of the high intensity transducer components.
However, Shao ‘316 and Li ‘579 alone or in view of Zwirm ‘526 fail to teach moreover the value relating to elasticity of said biological tissue is calculated on a pixel-by-pixel basis, said data creating function creates the data of said first image by selecting a display mode from among display modes in said two-dimensional map on a pixel-by-pixel basis in each of said plurality of portions. 
Honjo ‘700 teaches moreover the value relating to elasticity of said biological tissue is calculated on a pixel-by-pixel basis, said data creating function creates the data of said first image by selecting a display mode from among display modes in said 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Shao ‘316 to include the features of Li ‘579 in order to provide the segmentation information of the object to improve the estimation accuracy, and/or include the features of Zwirn ‘526 in order to adaptively optimize the beam forming parameters of the high intensity transducer components, and to include the features of Honjo ‘700 in order to provide better visualization for better intuitive visual diagnostics. 

Allowable Subject Matter
Claims 10, 11, and 12 and dependent claims thereafter are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims while also resolving all outstanding 112 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793